Title: To Alexander Hamilton from James McHenry, 19 July 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 19th. July 1799—
          
          I enclose a Warrant signed by the President of the United States, and under the seal of the War Office, dated the 13th. July instant, ordering, and directing, that the Sentence, of the General Court Martial, held in the City of New York, on the 25th. day of June last, by your order, on Joseph Perkins, a private Soldier belonging to Captain George Ingersoll’s company, of the first regiment of Artillerists, and Engineers, charged with, and tried for, the crime of desertion &c, viz That he suffer death, be carried into execution.
          You will be pleased to issue, your orders accordingly; and return the Warrant of Execution to me, this Office being the proper depository for Warrants in such cases.
          I am Sir with great respect your obedt servant
          
            James McHenry
          
          Majr. General Alexander Hamilton—
        